/s




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            August 3, 2015

                                        No. 04-15-00440-CV

                                       Joe and Janie GOMEZ,
                                             Appellants

                                                   v.

                                       Thomas L. DASHIELL,
                                             Appellee

                      From the County Court at Law, Kendall County, Texas
                                 Trial Court No. 15-241-CCL
                           Honorable Bill R. Palmer, Judge Presiding


                                           ORDER
        On June 29, 2015, appellants filed what this court is construing as a notice of appeal from
the county court’s June 18, 2015 judgment of eviction. On July 6, 2015, appellants filed an
affidavit of inability to pay costs in this court. It appears appellants also filed the affidavit in the
trial court. The affidavit was filed in the trial court with or before the notice of appeal as
required. See TEX. R. APP. P. 20.1(c)(1). Based on the foregoing, we ordered the clerk of this
court to send copies of the affidavit and this order to the trial court, the trial court clerk, the court
reporter, and all parties and/or counsel. See id. R. 20.1(d)(2). We further ordered that any
contest to appellants’ affidavit of indigence had to be filed in this court on or before July 31,
2015. See id. R. 20.1(e)(1). We advised that if no contest was timely filed, appellants’
allegations, as set forth in the affidavit of inability to pay costs, would be deemed true, and they
would be permitted to proceed without payment of costs, including costs for the appellate record.
See id. R. 20.1(f).

        No contest has been filed. Accordingly, we ORDER that the allegation in appellants’
affidavit of inability to pay costs are deemed true and appellants are permitted to proceed on
appeal without payment of costs, including costs for the appellate record. The clerk’s record
and reporter’s record are due in this court on August 17, 2015. The clerk and reporter
must file the records without requiring payment from appellants. If either the clerk or the
reporter are unable to file the record by August 17, 2015, they should file a notification of
late record pursuant to the Texas Rules of Appellate Procedure.
        We order the clerk of this court to serve a copy of this order on appellants, all counsel,
the district clerk, and the court reporter.




                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court